Citation Nr: 0731553	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable initial rating for residuals 
of a fracture of the right mandible.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to December 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In a September 2005 VA Form 9, the veteran requested a 
hearing at a local VA office before a member, or members, of 
the Board of Veterans' Appeals.  However, the veteran did not 
reply to an October 2005 letter outlining his options for a 
hearing, and at a November 2005 informal conference on the 
subject of a hearing, the veteran's representative, after 
consulting with the veteran, withdrew the hearing request.  
See 38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran's current bilateral hearing loss disability and 
tinnitus did not begin during service and are not otherwise 
etiologically related to service.

2.  The level of disability resulting from the veteran's 
residuals of a fracture of the right mandible does not meet 
or approximate that level of limitation of motion or 
interference with mastication commensurate with malunion of 
the mandible with moderate displacement. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West  2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a compensable initial disability rating 
for residuals of a fracture of the right mandible are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.150, Diagnostic Code 9904 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

A September 2004 VCAA letter explained the evidence necessary 
to substantiate the claims for service connection for hearing 
loss and tinnitus.  This letter also informed him of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  However, 
he was not provided notice with respect to assignment of a 
disability rating or establishment of an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Nevertheless, because the Board has herein denied service 
connection for tinnitus and hearing loss, the rating and 
effective date aspects of these claims are moot.  
Accordingly, the Board finds no prejudicial error in 
proceeding with final appellate consideration of the claims 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Here the veteran is appealing the initial rating assignment 
as to his right mandible fracture residuals. In this regard, 
because the January 2005 rating decision granted the 
veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the initial rating assigned in the January 
2005 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the right mandible 
disability at issue (38 C.F.R. § 4.85, DC 6100), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the required VCAA notice was completed prior 
to the initial adjudication.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
file contains the veteran's statements in support of his 
claims.  The Board has reviewed the record but has found 
nothing to suggest that there is any outstanding relevant 
evidence with respect to the veteran's claims.  The Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.  



Legal Criteria

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Further, the Court of Appeals for Veterans Claims has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Increased Disability Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by  analogy to conditions of functional 
origin.  38 C.F.R. § 4.20. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Analysis

Service Connection for hearing loss and tinnitus

Service department records indicate that the veteran was a 
jet aircraft mechanic, with significant periods of flight 
duty, during his period of service from May 1956 to December 
1964.

The veteran's May 1956 service enlistment examination report 
reflects that his hearing was evaluated as 15/15 for 
whispered voice upon entry into service.  An audiological 
report was not conducted at that time.

At a March 1958 in-service audiological examination, with 
American Standards Associates (A.S.A.) units converted to 
International Standards Organization (ISO) units, pure tone 
thresholds in the right ear were 25 decibels at 500 hertz, 20 
decibels at 1000 hertz, 10 decibels at 2000 hertz, 15 
decibels at 3000 hertz, and 25 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 25 decibels at 500 
hertz, 20 decibels at 1000 hertz, 20 decibels at 2000 hertz, 
10 decibels at 3000 hertz, and 40 decibels at 4000 hertz. 

At a November 1958 service discharge and re-enlistment 
examination, with A.S.A. units converted to ISO units, pure 
tone thresholds in the right ear were 20 decibels at 500 
hertz, 20 decibels at 1000 hertz, 25 decibels at 2000 hertz, 
50 decibels at 3000 hertz, and 30 decibels at 4000 hertz.  
Pure tone thresholds in the left ear were 20 decibels at 500 
hertz, 15 decibels at 1000 hertz, 20 decibels at 2000 hertz, 
40 decibels at 3000 hertz, and 50 decibels at 4000 hertz. 

At an October 1960 in-service audiological examination, with 
A.S.A. units converted to ISO units, pure tone thresholds in 
the right ear were 15 decibels at 500 hertz, 10 decibels at 
1000 hertz, and 15 decibels at 2000 hertz.  Pure tone 
thresholds in the left ear were 15 decibels at 500 hertz, 10 
decibels at 1000 hertz, and 15 decibels at 2000 hertz.  
Hearing thresholds above 2,000 hertz were not measured at 
this evaluation.

At a February 1962 in-service audiological examination, with 
A.S.A. units converted to ISO units, pure tone thresholds in 
the right ear were 10 decibels at 500 hertz, 5 decibels at 
1000 hertz, and 5 decibels at 2000 hertz.  Pure tone 
thresholds in the left ear were 15 decibels at 500 hertz, 10 
decibels at 1000 hertz, and 10 decibels at 2000 hertz.  
Hearing thresholds above 2,000 hertz were not measured at 
this evaluation.

At an October 1964 service discharge audiological 
examination, with A.S.A. units converted to ISO units, pure 
tone thresholds in the right ear were 10 decibels at 500 
hertz, 0 decibels at 1000 hertz,  5 decibels at 2000 hertz, 
10 decibels at 3,000 hertz, and 5 decibels at 4,000 hertz.  
Pure tone thresholds in the left ear were 10 decibels at 500 
hertz, 5 decibels at 1000 hertz, 20 decibels at 2000 hertz, 
10 decibels at 3000 hertz, and 25 decibels at 4,000 hertz.  

In his August 2004 application for compensation, the veteran 
indicated that his hearing loss and tinnitus began in 1984, 
and that he received no treatment at the time of onset of 
these conditions.  He wrote that he believed his hearing loss 
and tinnitus were due to excessive noise exposure when he was 
a jet aircraft mechanic in the Air Force.

In a letter dated in September 2005, Lori A. Moyers, D.O., 
noted that the veteran had severe high frequency hearing loss 
in both hears.  She noted that the veteran served as a jet 
engine mechanic for 8 years, with no hearing protection noted 
during this time.  She further noted that the veteran 
described difficulty with hearing loss for the past 35 to 40 
years.  She opined that the veteran's service as a jet 
mechanic in a very loud environment without hearing 
protection played a role in his hearing loss.  

In a letter dated in November 2005, Steve L. Brown, Au.D., 
noted that the veteran suffered a high frequency hearing loss 
at and around 4000 hertz.  He opined that these test results 
were suggestive of noise trauma in the past, "especially 
during his time in the military."

In a letter dated in December 2005, Linda M. Hurt, Au.D., 
noted that the veteran complained of significant hearing loss 
over the years, and that he reported that this loss took 
place during his time in the military.  She further noted 
that the veteran reported significant bilateral tinnitus.  
Based on the veteran's audiometric studies and the history 
provided by the veteran, she opined that "[t]his loss is 
most likely due to noise exposure over the years including 
the military time along with the noise exposure received 
after the military time."  

At a December 2004 VA audiological examination, pure tone 
thresholds in the right ear were 40 decibels at 500 hertz, 40 
decibels at 1000 hertz, 75 decibels at 2000 hertz, 85 
decibels at 3000 hertz, and 80 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 40 decibels at 500 
hertz, 50 decibels at 1000 hertz, 80 decibels at 2000 hertz, 
105 decibels at 3000 hertz, and 105 decibels at 4000 hertz.  
Speech recognition scores were 74 percent in the right ear 
and 72 percent in the left ear.  This constitutes a hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

In addition to conducting an audiological examination, the 
December 2004 VA examiner reviewed the service medical 
records, and obtained the veteran's history to noise 
exposure.  The history included in-service exposure to 
aircraft noise as an aircraft mechanic for 8 years, as well 
as occasional noise exposure working on the railroad for 17 
years following his discharge from service.  The veteran 
indicated that his hearing loss had existed for the past 35 
to 40 years, and his tinnitus for the past 25 to 30 years.  
The veteran was unaware of the circumstances of the onset of 
his tinnitus.  The examiner diagnosed the veteran as having 
bilateral sensorineural hearing loss.  He noted that the 
veteran's hearing was within normal limits bilaterally at the 
time of his discharge from the armed forces.  Based on his 
review of the evidence, the examiner determined that the 
veteran's hearing had been within normal limits at the time 
of his discharge from service and that there had not been any 
audiometric indication of noise-induced hearing loss.  Based 
on this determination, he opined that "it is not at least as 
likely as not that the veteran's current bilateral 
sensorineural hearing loss and tinnitus are related to 
service."

The record includes competent medical evidence weighing both 
in favor and against the veteran's claims.  The Board affords 
the December 2004 VA examiner's opinion much greater weight 
than the private medical opinions of Lori A. Moyers, D.O., 
Steve L. Brown, Au.D., and Linda M. Hurt, Au.D.  The VA 
examiner was the only one of the four to have reviewed the 
audiological results contained in the service medical 
records.  Also, it appears that, with the exception of Linda 
M. Hurt, Au.D., the other reviewing clinicians either were 
not aware of the veteran's history of working 17 years on the 
railroad after service, or chose not to discuss this aspect 
of the veteran's history of noise exposure.  Indeed, in her 
December 2005 statement, Linda M. Hurt, Au.D. attributed the 
veteran's current hearing loss disability, in part, to his 
post service noise exposure.  The VA examiner provided a 
reasoned opinion that the veteran's hearing loss and tinnitus 
were not related to service based on the service medical 
records, the history as provided by the veteran, and the 
veteran's current hearing thresholds.  

There are additional factors weighing against the veteran's 
claim.  In his August 2004 application for compensation he 
indicated that his hearing loss began in 1984 and indicated 
he did not receive treatment for hearing loss at that time.  
This is not consistent with subsequent assertions of in-
service hearing loss by the veteran, although acute hearing 
loss disability was demonstrated in service.  Therefore, the 
Board finds the veteran to be less than fully credible.  In 
the same vein, the veteran did not have a hearing loss 
disability or hearing loss as defined by the Court of Appeals 
for Veterans Claims at the time of his discharge from service 
(see 38 C.F.R. § 3.305; Hensley v. Brown, 5 Vet. App. 155, 
157 (1993)).  The Board acknowledges that, by the standards 
established by regulations and by the Court, in-service 
audiological testing in March 1958 and November 1958, and for 
the left ear in October 1964, does appear to show hearing 
thresholds consistent with hearing loss.  However, by these 
standards, subsequent in-service testing in October 1960, 
February 1962, and for the right ear in October 1964, does 
not reflect hearing loss or hearing disability.  In accord 
with these standards, the December 2004 VA examiner has 
opined that the veteran's hearing was within normal limits at 
discharge from service.  Moreover, there is no indication 
that the veteran received treatment for hearing loss until 
many years after service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

With these factors and the medical opinion of the December 
2004 VA examiner in mind, the Board finds that the 
preponderance of the evidence weighs against the claims for 
service connection for bilateral hearing loss and tinnitus.  
Accordingly, service connection for these disabilities is not 
warranted.

The Board acknowledges the veteran's assertion that he 
currently has hearing loss and tinnitus as a result of his 
exposure to aircraft noise during service.  However, the 
veteran, as a lay person, is not competent to provide medical 
opinions, so that his assertions as to medical diagnosis or 
causation cannot constitute probative evidence on matters 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Increased Rating for Residuals of Fractured Mandible

The veteran is service-connected for residuals of a simple 
fracture of the right mandible, incurred as a passenger in an 
automobile accident during service in March 1961.  As a 
result, he underwent a closed reduction of the fracture, 
without fixation, of the right mandible.  Service dental 
records show that by April 1961 his fracture was healing well 
and was asymptomatic.  On clinical evaluation at his October 
1964 service discharge examination, there was no abnormality 
of the head, face, nose, sinuses, or mouth, and there is no 
notation of any abnormality of the jaw on dental examination.  
At a VA dental and oral examination in November 2004, the 
veteran had no pain in the jaw and normal range of motion of 
the jaw.  In his January 2005 notice of disagreement, the 
veteran asserted that although he did not have pain in his 
jaw on the day he was examined, he does have pain often, 
especially on cold and rainy days.  

The veteran's residuals of a fracture of the right mandible 
are currently rated as noncompensably (0 percent) disabling.  
Because this disability has no directly applicable rating 
code, the condition has been rated under the most closely 
analogous rating code, the rating code for rating malunion of 
the mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9904.  
Under Diagnostic Code 9904, a noncompensable (0 percent) 
rating is warranted for slight displacement, a 10 percent 
rating is warranted for moderate displacement; and a 20 
percent rating is warranted for severe displacement.  A note 
indicates that rating is dependant upon the degree of motion 
and relative loss of masticatory function.  The 1961 service 
medical records reflect that the veteran's jaw healed well 
and was asymptomatic within two months after the injury, and 
no symptoms or defects of the jaw were noted at the time of 
discharge in October 1964.  On VA examination in November 
2004, the veteran had no pain in his jaw and no limitation of 
motion.  The Board accepts the veteran's contention that he 
has pain of the jaw at times, and the Board must consider the 
effects of flare-ups and pain on functional abilities.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  However, 
considering the clinical records showing that the veteran's 
jaw healed well during service, and the November 2004 VA 
examiner's finding that at the time of examination the 
veteran had no pain and normal range of motion of the jaw, 
the Board finds that, taking into consideration periods of 
flare-ups as well as periods during which the jaw is 
asymptomatic, the limitation that the veteran experiences at 
times due to pain in the jaw is most analogous to slight 
displacement of the jaw, resulting in a commensurate degree 
of loss of motion and interference with masticatory function.  
The next higher rating of 10 percent, which would be 
analogous to the level of disability commensurate with 
malunion of the mandible with moderate displacement, is not 
met or approximated.  Accordingly, the Board finds that a 
compensable rating for residuals of a fracture of the right 
mandible is not warranted.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as the 
Court has indicated can be assigned in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the effective date of 
August 20, 2004, for service connection for residuals of a 
fractured mandible, has his condition been more disabling 
than as currently rated under this decision.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable rating for residuals of 
a fracture of the right mandible is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


